 1   Jill L. Harris #SBN 276832
     HARRIS CONSUMER LAW
 2   1581 Oak Knoll Ln
 3   Newcastle, CA 95658
     T: 916-572-9410
 4   F: 916-905-3888
     E: jill@harrisconsumerlaw.com
 5

 6   Attorney for Plaintiffs,
     LUPE ARIAS and JAVIER ARIAS
 7

 8
                            UNITED STATES DISTRIC COURT
 9                        EASTERN DISCTRICT OF CALIFORNIA
10

11
     LUPE ARIAS and JAVIER ARIAS,                      CASE NO.: 2:18-cv-00392-JAM-CV
12

13   Plaintiffs,                                       JOINT STIPULATION AND ORDER; FOR
                                                       AN EXTENSION TO FINALIZE THE
14   v.                                                TERMS OF THE SETTLEMENT
                                                       AGREEMENT AND TO DISMISS THE
15                                                     ACTION

16   FCA US LLC; and DOES 1 through 10,

17                 Defendant(s).                       Complaint filed: January 11, 2018
                                                       Trial date: Vacated
18

19          Plaintiffs LUPE ARIAS and JAVIER ARIAS and Defendant, FCA US LLC by and
20
      through their respective counsel, having met and conferred, stipulate to an extension of 30
21
      days from the date of execution of this stipulation, to complete performance of the terms of
22
      the Notice of Settlement, dated June 7, 2019.
23
            Specifically, FCA US LLC needs to pay off the loan on the subject vehicle to
24

25    complete the repurchase, and the issue of attorney’s fees and costs needs to be either

26    stipulated to, or decided by motion.
27

28
                                                   1
     Arias v FCA US LLC                                                     Joint Stipulation and Order
 1         The parties stipulate and agree that a Notice of Dismissal will be filed once FCA US
 2    LLC completes the repurchase of the subject vehicle.
 3
           The parties further stipulate and agree that if the issue of attorney’s fees and costs is
 4
      not resolved prior to completion of the repurchase, the court will maintain jurisdiction of
 5
      the matter for the sole purpose of hearing a motion on attorney’s fees. Plaintiffs will file
 6

 7    the motion, if necessary, no later than September 23, 2019.

 8

 9

10                                                              Respectfully Submitted,
11

12

13   Dated: September 13, 2019                                  HARRIS CONSUMER LAW

14
                                                                /s/ Jill L. Harris____________
15
                                                                Jill L. Harris
16                                                              Attorney for Plaintiffs,
                                                                LUPE ARIAS and JAVIER ARIAS
17

18                                                              HAWKINS PARNELL &
                                                                YOUNG, LLP
19

20                                                              __________________________
                                                                Jeffrey T. Thayer
21                                                              Attorney for Defendant,
                                                                FCA US LLC
22

23

24

25

26

27

28
                                                    2
     Arias v FCA US LLC                                                      Joint Stipulation and Order
 1

 2                                                 ORDER

 3
        Pursuant to the Joint Stipulation, dated September 13, 2019, the parities are granted an
 4
     extension of 30 (thirty) days to complete the terms (as stated below) of the Notice of Settlement,
 5

 6   dated June 7, 2019.

 7      FCA US LLC will pay off the loan on the subject vehicle, and unless otherwise stipulated to,

 8   Plaintiffs will file their motion for attorney’s fees and costs no later than September 23, 2019.
 9
     The court will maintain jurisdiction of the matter until the motion, if filed, is decided by the
10
     court.
11
        THE FOREGOING IS SO ORDERED.
12

13

14   DATED: September 13, 2019                                     /s/ John A. Mendez_____________
                                                                   John A. Mendez
15                                                                 United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
     Arias v FCA US LLC                                                          Joint Stipulation and Order
